Title: James Madison to Bernard Peyton, 29 July 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                July 29. 29
                            
                        
                          
                        Waggons with six Hhds. of Tobo. set out this morning and will be in Richd. soon after this reaches you. The
                            overseer says that with one exception, they may expect better prices than the 2 last Hhds. I would ask your attention
                            particularly to No. 13. which was made by Mr. P. my brother in law, and is spoken of by his
                            judicious neighbor Mr. Newman, as of the very first quality; and of the same throughout: tho’ a portion may be not of the
                            same size. Please to send by the waggons the articles on the enclosed list. The four sacks of salt, make up the quantity
                            originally noted. With esteem & friendly salutations.Our crops of corn are made very promising by the frequent rains: but the Experts observe that the prolonged wet &
                            cool weather gives a form to the young Tobo. not so favorable to its best development.
                        
                            
                                
                            
                        
                    